DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/08/21 has been entered. Claims 1-5, 7, 9-20, 23, and 26-35 remain pending in the application. Claim 22 is cancelled.
Claim Objections
Claim 19 is objected to because of the following informalities:  “according the newly defined sampling route” should read “according to the newly defined sampling route”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20, 23, 26-27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the last sampling information" and "the next sampling point" in line 18.  There is insufficient antecedent basis for these limitations in the claim. Claims 20, 23, 26-27, and 30 inherit this deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Quaid (US 20040024311) in view of Crawford et al. (US 2013/0345718), herein referred to as Crawford.
Regarding independent claim 1, Quaid discloses a surgery assistive system comprising an instrument comprising a tool configured to contact or modify an anatomical surface on a body part of a subject (e.g. [0106] haptic device 113 or surgical tool 112 is in close proximity to portion 20' or maintains contact with portion 20'), and a manipulator (e.g. [0043] the WAM robotic arm has a four degrees of freedom movement, is augmented by a 1-DOF direct-drive wrist for trajectory-based medical applications, degrees of freedom may be added or removed (capable of parallel manipulation)) comprising a plurality of actuators, a platform, and a plurality of joints mounted on the platform (e.g. [0032] actuators can be used to counteract the effect of gravity, [0034] haptic device; [0079] haptic object 26 may be defined as virtual linear or non-linear springs, dampers, clutches, and/or the like, logically applied to one or more joints of haptic device 113); a spatial sensor system for detecting spatial information of the instrument (e.g. [0038] a tracking system continuously determining the position of one or more trackable markers disposed on trackable objects with respect to a three-dimensional coordinate system); and a computer system electrically connected to the instrument, the spatial sensor system, and a user interface (e.g. [0033]), for manipulating a kinematic state of the manipulator according to the spatial information of the instrument as detected by the spatial sensor system (e.g. 
Quaid discloses the claimed invention except for a force sensor for detecting at least one of force and torque sustained by the tool, wherein the force sensor is connected between the tool and the manipulator; determining whether at least one of the first parameters does not meet a sampling criterion; if the at least one of the first parameters does not meet the sampling criterion, prompting the contacting of the first sampling point from a second angle different from the first angle; and designating, by the computer system, the sampling information as surface information of the sampling points that meet the sampling criterion. 
Crawford teaches that it is known to use a force sensor for detecting at least one of force and torque sustained by the tool, wherein the force sensor is connected between the tool and the 
Regarding claim 2, the modified Quaid discloses wherein the tool includes a probe, and the sampling points are sampled one at a time by a tip of the probe, and the tip of the probe is controlled by the kinematic state of the manipulator (e.g. [0040] CAS system is programmed to determine the three-dimensional coordinates of an end point or tip of a tool, [0052] haptic devices can be used for registering patients to CAS systems and diagnostic data sets of the patient's anatomy by attaching to a 
Regarding claim 3, the modified Quaid discloses before the defining process, the method further comprises: assigning, by the computer system, matching spatial data of a plurality of fiducial markers on the subject into the virtual anatomical model, wherein the fiducial markers are readable by the spatial sensor system and radiopaque to a medical imager associated with the surgery assistive system (e.g. [0004], [0038], and [0040] markers can take several forms, including those that can be located using optical, magnetic or acoustical methods).
Regarding claim 4, the modified Quaid discloses preliminarily matching a virtual model with a coordinate system recorded in the computer system, the preliminary matching process comprising: prompting, via the user interface, the generation of matching spatial data by using the tool to sample a matching point on the subject corresponding to the matching reference point; and assigning, by the computer system, the matching spatial data into the virtual anatomical model (e.g. [0052] haptic devices can be used for registering patients to CAS systems by attaching a probe and touching it to a few selected anatomical landmarks Wiley; and [0063] the representation of the anatomy of the patient displayed on display device 30 may also be registered with the anatomy of the patient so that information in diagnostic or planning datasets may be correlated to locations in the physical space). 
Regarding claim 5, the modified Quaid discloses wherein the tool includes a probe, the matching sampling points are sampled one at a time by a tip of the probe, and the tip of the probe is controlled by the kinematic state of the manipulator (e.g. [0040] With information from the tracking system on the location of the trackable markers, CAS system 11 is programmed to be able to determine the three-dimensional coordinates of an end point or tip of a tool and, optionally, its primary axis using predefined .
Claims 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Quaid in view of Crawford, as applied above, in further view of Wong et al. (US 20120041446) and Chari et al. (US 20140372138).
Regarding claims 7 and 14, the modified Quaid discloses the claimed invention except that after the prompting process, the method further comprises steps of: validating a current piece of the sampling information; checking sampling status when the current piece of the sampling information is the first note; and filtering the sampling information; and wherein the checking process comprises: determining if sampling information of all of the sampling points are denoted with a first note; and proceeding to the filtering process if the sampling information of all of the sampling points have been sampled, or proceeding to the prompting process if at least one of the sampling information of all of the sampling points have not been sampled (e.g. Fig. 59, in determining if all files are present). Wong et al. teaches that it is known to validate a current piece of the sampling information; check sampling status; and filter the sampling information as set forth in [0640] (e.g. the data files associated with the data path can be checked for example using file filters to confirm that all data files are present) to notify the user of a missing file needed to generate the model.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Quaid, with validating a current piece of the sampling information; checking sampling status when the current piece of the sampling information is the first note; and filtering the sampling information as taught by Wong et al., since such a modification would provide the predictable results of notifying the user of a missing file.
Quaid further discloses the claimed invention except that wherein the step of comprises steps of: determining if the parameters included in the current piece of the sampling information meets at 
Regarding claims 9-13, the modified Quaid discloses the sampling criterion comprises a normal force sustained by the tool that is parallel to a direction of the tool and detected by the force sensor being equal to or stronger than a normal force threshold value, a lateral force sustained by the tool that is perpendicular to a direction of the tool and detected by the force sensor being equal to or weaker than a lateral force threshold value, a torque sustained by the tool being detected by the force sensor being equal to or smaller than a torque threshold value, an output power of the plurality of actuators of the manipulator (e.g. [0032] active (power required) actuators can be used to counteract the effect of gravity, and [0103] it may be desirable to compute appropriate forces and torques for the actuators of the haptic device to apply such that the desired haptic interaction forces will be produced) and a duration of steady contact detected by the inertial measurement unit or the spatial sensor system, and the duration of steady contact between the tool and one of the sampling points being equal to or longer than a time threshold (e.g. [0048] haptic cues that indicate to the surgeon that a violation of sensitive anatomy is taking place;  [0077] steering, moving or reconfiguring is in response to application of a force or torque on the haptic device or the haptic object that exceeds a threshold value; and [0083] dynamic properties of the haptic interaction forces and/or torques, such as direction, duration, and/or the like, may also be considered). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Quaid, Crawford, Wong et al. and Chari et al., as applied above, in further view of Error et al. (US 9081863).
Regarding claim 15, the modified Quaid discloses the claimed invention except that the filtering process is performed by separating sampling information denoted a second note from sampling information denoted a first note. Error et al. teaches that it is known to separating sampling information denoted a second note from sampling information denoted a first note as set forth in Col 7, lines 36-40 (e.g. if a filter request specifies that the user is only interest in visitors that used a particular web browser, back-end servers remove the data that does not match the specified criterion and only forward to client the data that does match) to filter data that does not possess the desired criterion.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Quaid, with separating sampling information denoted a second note from sampling information denoted a first note as taught by Error et al., since such a modification would provide the predictable results of filtering data that does not possess the desired criterion.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Quaid in view of Crawford, as applied above, in further view of Quaid ‘657.
Regarding claims 16-18, the modified Quaid discloses the claimed invention except for assigning the surface information into the virtual anatomical model to register the virtual anatomical model into a coordinate system; improving the resolution of the virtual anatomical model, updating existing surface features in the virtual anatomical model, or adding new surface features to the virtual anatomical model, according to the surface information; and updating a surgical plan according to the surface information.   
Quaid ‘657 teaches that it is known to assign the surface information into the virtual anatomical model to register the virtual anatomical model into a coordinate system; improving the resolution of the virtual anatomical model, updating existing surface features in the virtual anatomical model, or adding new surface features to the virtual anatomical model,  according to the surface information; and update .
Claims 19-20, 23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Quaid in view of Crawford and Quaid ‘657
Regarding independent claim 19, Quaid discloses a surgery assistive system comprising an instrument comprising a tool configured to contact or modify an anatomical surface on a body part of a subject (e.g. [0106]), and a manipulator (e.g. [0043]) comprising a plurality of actuators, a platform, and a plurality of joints mounted on the platform (e.g. [0032], [0034], [0079]); a spatial sensor system for detecting spatial information of the instrument (e.g. [0038]); and a computer system electrically connected to the instrument, the spatial sensor system, and a user interface (e.g. [0033]), for manipulating a kinematic state of the manipulator according to the spatial information of the instrument as detected by the spatial sensor system (e.g. [0110]); the method comprising: defining, by 
Quaid discloses the claimed invention except for a force sensor for detecting at least one of force and torque sustained by the tool, wherein the force sensor is connected between the tool and the manipulator; determining whether at least one of the first parameters does not meet a sampling criterion; if the at least one of the first parameters does not meet the sampling criterion, prompting the contacting of the first sampling point from a second angle different from the first angle; and designating, by the computer system, the sampling information as surface information of the sampling points that meet the sampling criterion, and assigning the surface information into the virtual anatomical model, thereby registering the virtual anatomical model into a coordinate system established by the spatial sensor system. 
Crawford teaches that it is known to use a force sensor for detecting at least one of force and torque sustained by the tool, wherein the force sensor is connected between the tool and the manipulator as set forth in [00156], determining whether at least one of the first parameters does not meet a sampling criterion; if the at least one of the first parameters does not meet the sampling criterion, prompting the contacting of the first sampling point from a second angle different from the first angle as set forth in [0157], [0141], [0155], and [0173]; and designating, by the computer system, the sampling information as surface information of the sampling points that meet the sampling criterion as set forth in [0159] and [0346] to control a robot arm within a coordinate system and avoid damaging the bones.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Quaid, with a force sensor for detecting at least one of force and torque sustained by the tool, wherein the force sensor is connected between the tool and the manipulator, determining whether at least one of the first parameters does not meet a sampling criterion; if the at least one of the first parameters does not meet the sampling 
Quaid ‘657 teaches that it is known to use assigning the surface information into the virtual anatomical model, thereby registering the virtual anatomical model into a coordinate system established by the spatial sensor system as set forth in Fig 13 (e.g. step S10: plan tibial component placement after S8: registration and S9: calibrate haptic device) to register tracking information to anatomical landmarks of the patient and make an appropriate plan for the patient’s surgical procedure. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Quaid, with assigning the surface information into the virtual anatomical model, thereby registering the virtual anatomical model into a coordinate system established by the spatial sensor system as taught by Quaid ‘657, since such a modification would provide the predictable results of registering tracking information to anatomical landmarks of the patient and make an appropriate plan for the patient’s surgical procedure.
Regarding claim 20, the modified Quaid discloses the instrument may comprise at least one handle for a user to hold onto and maneuver the instrument (e.g. [0087] which may require the patient to grasp a handle).
Regarding claim 23, the modified Quaid discloses the claimed invention except that the force sensor is disposed in the tool.
Quaid ‘657 teaches that it is known to use a force sensor is disposed in the tool as set forth in [0113] (e.g. the arm may be adapted such that segments may include internal channels and/or hollow portions within which components of the haptic device may be disposed) to house or route components 
Regarding claim 26-27, the modified Quaid discloses the parameters associated with the contact between the tool and one of the sampling points comprise an output power of the plurality of actuators of the manipulator (e.g. [0032] active (power required) actuators can be used to counteract the effect of gravity, and [0103] it may be desirable to compute appropriate forces and torques for the actuators of the haptic device to apply such that the desired haptic interaction forces will be produced); and wherein the instrument further comprises an inertial measurement unit, the parameters comprising a duration of steady contact detected by the inertial measurement unit or the spatial sensor system, and the duration of steady contact is between the tool and one of the sampling points (e.g. [0077] steering, moving or reconfiguring is in response to application of a force or torque on the haptic device or the haptic object that exceeds a threshold value; and [0083] dynamic properties of the haptic interaction forces and/or torques, such as direction, duration, and/or the like, may also be considered).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Quaid in view of Crawford, as applied above, in further view of Case et al. (US 2013/0317363).
Regarding claim 28, the modified Quaid discloses the claimed invention except for wherein the sampling points are sampled by controlling a tip of the probe to slide along a predefined sampling route formed by the sampling points. Case et al. teaches that it is known to use wherein the sampling points are sampled by controlling a tip of the probe to slide along a predefined sampling route formed by the sampling points as set forth in [0008] (e.g. the ultrasound system will include a transducer that images patient tissue and is used to identify the target and to anticipate and/or follow the path of an .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Quaid in view of Crawford and Quaid ‘657, as applied above, in further view of Case.
Regarding claim 30, the modified Quaid discloses the claimed invention except for wherein the surgery assistive system further comprises: a medical imager in communication with the surgery assistive system, configured to acquire medical images of the subject; and a marker patch, and the marker patch comprises a plurality of fiducial markers readable by the spatial sensor system and radiopaque to the medical imager. Case teaches that it is known to use wherein the surgery assistive system further comprises: a medical imager in communication with the surgery assistive system, configured to acquire medical images of the subject; and a marker patch, and the marker patch comprises a plurality of fiducial markers readable by the spatial sensor system and radiopaque to the medical imager as set forth in [0030], Fig. 13, [0093], [0094], [0109], [0114] (e.g. patient reference may have radiopaque markers to allow visualization during CT, allows the controller to connect the patient CT image to coordinate system to the instrument tracking coordinate system (medical imager)) to determine where the instrument should operate.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Quaid in view of Crawford, as applied above, in further view of Case.
Regarding claim 29, the modified Quaid discloses the claimed invention except for attaching a marker patch that includes a plurality of fiducial markers readable by the spatial sensor system and radiopaque to a medical imager associated with the surgery assistive system to an intended surgical site of the subject; acquiring, by the medical imager, a medical image with the marker patch attached on the intended surgical site, and the medical image comprises a plurality of radiopaque spots corresponding to the fiducial markers; and prompting, by the user interface, to sample the matching point on the marker patch. Case et al. teaches that it is known to use attaching a marker patch that includes a plurality of fiducial markers readable by the spatial sensor system and radiopaque to a medical imager associated with the surgery assistive system to an intended surgical site of the subject; acquiring, by the medical imager, a medical image with the marker patch attached on the intended surgical site, and the medical image comprises a plurality of radiopaque spots corresponding to the fiducial markers; and prompting, by the user interface, to sample the matching point on the marker patch as set forth in Fig. 13 and [0093] navigation system 200 incorporates a reference patch or fiducial patch), [0094] (e.g. fiducial patch 204 has a defined spatial relationship to scan plane S...is stored in controller 212), [0109] (e.g. fiducial patch 204 uses black and white circles (plurality of fiducial markers)), and [0071] (e.g. Using input device 108, a user can navigate through the images 15, select one of the images from images 15, select a seed point on the selected image, select an ablation needle, adjust the energy level, and adjust .
Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Quaid in view of Crawford, Chari et al., Wong et al., and Case et al.
Regarding Claim 31, the modified Quaid discloses a method for obtaining surface information by a surgery assistive system, the surgery assistive system comprising: instrument comprising a tool configured to contact or modify an anatomical surface on a body part of a subject (e.g. [0106] haptic device 113 or surgical tool 112 is in close proximity to portion 20' or maintains contact with portion 20'), a force sensor for detecting a force and a torque from mechanical contacts between the tool and the anatomical surface (e.g. [0087] use of force sensing devices which may be coupled to the haptic device at or near the location where the patient interfaces with the haptic device), and a parallel manipulator (e.g. [0043] the WAM robotic arm has a four degrees of freedom movement, is augmented by a 1-DOF direct-drive wrist for trajectory-based medical applications, degrees of freedom may be added or removed (capable of parallel manipulation)) connected to the tool and comprising a plurality of actuators, a platform, and a plurality of joints mounted on the platform (e.g. [0032] actuators can be 
Quaid discloses the claimed invention except for determining if the parameters included in the current piece of the sampling information meet a sampling criterion; denoting the current piece of the sampling information a first note if the parameters meet the sampling criterion, or denoting the current piece of the sampling information a second note if the parameters do not meet the sampling criterion; and proceeding when the current piece of the sampling information is the second note; checking sampling status when the current piece of the sampling information is the first note, and filtering the sampling information; and preliminarily matching a virtual model with a coordinate system recorded in the computer system, the preliminary matching process comprising: defining, by the computer system, a matching reference point in a target region on a virtual anatomical model; prompting, via the user interface, the generation of matching spatial data by using the tool to sample a matching point on the subject corresponding to the matching reference point; and assigning, by the computer system, the matching spatial data into the virtual anatomical model. 
Chari teaches that it is known to use determining if the parameters included in the current piece of the sampling information meet a sampling criterion; denoting the current piece of the sampling information a first note if the parameters meet the sampling criterion, or denoting the current piece of the sampling information a second note if the parameters do not meet the sampling criterion; and proceeding when the current piece of the sampling information is the second note as set forth in Fig. 8, 
Wong teaches that it is known to use checking sampling status when the current piece of the sampling information is the first note, and filtering the sampling information as set forth in [0640] to confirm no files to generate the model are missing. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Quaid, with checking sampling status when the current piece of the sampling information is the first note, and filtering the sampling information as taught by Wong, since such a modification would provide the predictable results of confirming no files to generate the model are missing.
Case teaches that it is known to use preliminarily matching a virtual model with a coordinate system recorded in the computer system, the preliminary matching process comprising: defining, by the computer system, a matching reference point in a target region on a virtual anatomical model; prompting, via the user interface, the generation of matching spatial data by using the tool to sample a matching point on the subject corresponding to the matching reference point; and assigning, by the computer system, the matching spatial data into the virtual anatomical model as set forth in [0095] (e.g. controller 212 superimposes a virtual image 206a of surgical device 206 in relation to image 218 to indicate the position of the surgical device 206 in relation to scan plane "S". Based on the angle and 
Regarding claims 32 and 34, Quaid discloses wherein the tool includes a probe, and the matching points are sampled one at a time by a tip of the probe, and the tip of the probe is controlled by the kinematic state of the manipulator (e.g. [0040], [0052], [0118], and [0034]).
Regarding claim 33, the modified Quaid discloses the claimed invention except for wherein before the defining process, the method further comprises: assigning, by the computer system, matching spatial data of a plurality of fiducial markers on the subject into the virtual anatomical model, wherein the fiducial markers are readable by the spatial sensor system and radiopaque to a medical imager associated with the surgery assistive system. Case teaches that it is known to use wherein before the defining process, the method further comprises: assigning, by the computer system, matching spatial data of a plurality of fiducial markers on the subject into the virtual anatomical model, wherein the fiducial markers are readable by the spatial sensor system and radiopaque to a medical imager 
Regarding claim 35, the modified Quaid discloses the claimed invention except for attaching a marker patch that includes a plurality of fiducial markers readable by the spatial sensor system and radiopaque to a medical imager associated with the surgery assistive system to an intended surgical site of the subject; acquiring, by the medical imager, a medical image with the marker patch attached on the intended surgical site, and the medical image comprises a plurality of radiopaque spots corresponding to the fiducial markers; and prompting, by the user interface, to sample the matching point on the marker patch. Case teaches that it is known to use attaching a marker patch that includes a plurality of fiducial markers readable by the spatial sensor system and radiopaque to a medical imager associated with the surgery assistive system to an intended surgical site of the subject; acquiring, by the medical imager, a medical image with the marker patch attached on the intended surgical site, and the medical image comprises a plurality of radiopaque spots corresponding to the fiducial markers; and prompting, by the .
Response to Arguments
Applicant's arguments filed 03/08/21 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “Crawford [0141] does not disclose that the end-effectuator contacts the same sampling point at different orientations...Crawford teaches contacting different points at different orientations. In contrast, claim 1 recites "prompting the contacting of the first sampling point from a second angle different from the first angle". While Crawford describes that the orientation of the guide tube 50 can change in response to changes in roll 62 and/or pitch 60, paragraph [0141] of Crawford does not disclose that the orientation of the guide tube is changed because it is determined that a parameter (associated with a contact between a tool and a sampling point) does not meet a sampling criterion. In addition, while [0155] of Crawford describes that the orientation of the end-effectuator may be changed after vertically displacing the end-effectuator from the body of the patient along the z-axis, paragraph [0155] of Crawford does not disclose that the orientation of the end-effectuator is changed because it is determined that a parameter...does not meet 
In response to Applicant’s argument that “[0173] of Crawford is directed to applying offsets to align x and y axes of coordinate systems with each other. Applicant respectfully submits that this is not equivalent to contacting to same points at different orientations, much less sampling the same point at different angles if a sampling criterion is not met”, Examiner notes that [0155] further states “the robot 15 can be configured to produce a warning message that seeks confirmation from the agent...that it is safe to proceed with a change in the trajectory", wherein being safe to proceed necessitates satisfying criterion, and this is discussed after "effecting the change in position and/or orientation...ensures that the end effectuator 30 and/or surgical instrument 35 do not move laterally while embedded in the tissue", e.g. changing the orientation at the same spot. Specifically, when considering just a change in 
In response to Applicant’s argument that “It is not clear why one would modify the method as taught by Quaid with the method as taught by Chari, as Chari assesses a check-point indicator for a case in view of a case-specific satisfaction criterion...the check-point indicator of Chari...are not the properties of anatomy sensed by Quaid”, Examiner notes that even though Quaid discloses a method wherein the sampling information consists of properties of anatomy, the benefit of Chari, e.g. proposing a change in an indicator-related controllable feature, would still apply to the anatomical properties of Quaid, as it is a set of conditions that requires being met before proceeding to the next step in the method. Furthermore, the check-point indicators of Chari include anatomical properties, such as those recited in [0004] (e.g. post-procedure platelet counts).
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-5, 7, 9-20, 23, and 26-35 remain withstanding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE E BANIS/Examiner, Art Unit 3792 

                                                                                                                                                                                                        /WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792